Opinion issued September 27, 2016




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-16-00722-CV
                             ———————————
                  IN RE RAYMOND C. CLARK, JR., Relator



             Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Raymond C. Clark, Jr., has filed a petition for a writ of mandamus,

challenging a final order in a suit to modify the parent-child relationship. He requests

that we direct respondent, the Honorable K. Randall Hufstetler, to vacate the order

and grant a new trial.1 Because the trial court has signed a final order in the


1
      The underlying case is In the Interest of H.C.C., a Child, Cause No. 68312, in the
      300th District Court of Brazoria County, Texas, the Honorable K. Randall
      Hufstetler presiding.
underlying proceeding, relator has an adequate remedy by appeal. See TEX. FAM.

CODE ANN. § 109.002(b) (West 2014); In re Moore, No. 05-14-01173-CV, 2016 WL
80205, at *6 (Tex. App.—Dallas Jan. 7, 2016, orig. proceeding) (citations omitted);

In re Harrell, No. 01-13-00517-CV, 2014 WL 866044, at *1 (Tex. App.—Houston

[1st Dist.] Mar. 4, 2014, orig. proceeding) (mem. op.) (citations omitted).2

      Accordingly, we deny the petition.

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.




2
      In an issue in his petition, relator contends that he does not have an adequate remedy
      at law because portions of the electronically recorded trial court proceedings are
      inaudible. Relator may raise his contentions that the reporter’s record is incomplete
      or inaccurate in an appeal from the trial court’s order. See TEX. R. APP. P. 34.6(e),
      (f); see, e.g., Akinwamide v. Trans. Ins. Co., No. 01-15-00066-CV, 2016 WL
3662696, at *8 (Tex. App.—Houston [1st Dist.] July 7, 2016, no. pet. h.);
      Villagomez Invs., L.L.C. v. Magee, 294 S.W.3d 687, 689–90 (Tex. App.—Houston
      [1st Dist.] 2009, no pet.).

                                            2